MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              FILED
regarded as precedent or cited before any
court except for the purpose of establishing                  Mar 27 2017, 5:35 am

the defense of res judicata, collateral                            CLERK
                                                               Indiana Supreme Court
estoppel, or the law of the case.                                 Court of Appeals
                                                                    and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Bruce W. Graham                                          Curtis T. Hill, Jr.
Graham Law Firm P.C.                                     Attorney General of Indiana
Lafayette, Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

William A. Paz,                                          March 27, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A05-1603-CR-697
        v.                                               Appeal from the
                                                         Tippecanoe Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Randy J. Williams, Judge
                                                         Trial Court Cause No.
                                                         79D01-1501-MR-1



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017   Page 1 of 18
[1]   Following a jury trial, William A. Paz (“Paz”) was convicted of murder,1 a

      felony, and obstruction of justice,2 a Level 6 felony. Paz now appeals, raising

      the following restated issues:


                 I.       Whether the State’s questions, which Paz contends
                          referred to his pre-arrest silence, constituted fundamental
                          error; and


                 II.      Whether it was fundamental error for the trial court to
                          admit statements made by Paz that were translated by a
                          non-certified interpreter.


[2]   We affirm.


                                         Facts and Procedural History
[3]   On January 5, 2015, Paz was arrested in Lafayette, Indiana and charged with

      obstruction of justice and with the murder of Primativo Flores (“Flores”).3 The

      events leading to that arrest were as follows. On December 18, 2014, Flores

      had travelled by bus from Chicago, Illinois to Lafayette to start his new job as a

      dishwasher for Teppanyaki Grill (“Teppanyaki”).4 A Teppanyaki employee,

      driving a white van, picked up Flores at the bus station and drove him to what



      1
          See Ind. Code § 35-42-1-1.
      2
          See Ind. Code § 34-44.1-2-2.
      3
          The pathologist who performed the autopsy referred to the victim as Primativo Flores Martinez. Tr. at 78.
      4
       In the probable cause affidavit, the name of this restaurant is spelled as “Teppanyaki,” but in the transcript,
      as “Tepinyaki.” Appellant’s App. at 14; Tr. at 18-19. The restaurant name was never spelled for the record;
      however, assuming that the investigating officer was correct, we use the spelling from the probable cause
      affidavit.

      Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017                Page 2 of 18
      would be his housing at the Brampton Apartments. Teppanyaki housed at least

      ten of its employees in two Teppanyaki-supplied apartments, one in the

      Brampton Apartments and the other in the Emerald Pines Apartments. Six

      employees lived in the two-bedroom apartment at the Emerald Pines, including

      Paz and his roommate, Juan Alberto Imel Pop (“Pop”), both of whom slept in

      the living room. Spanish was the native language of Paz, Pop, and Flores.


[4]   Each day, a Teppanyaki manager, driving the white van, would pick up the

      employees, drive them to work, and drive them back to the apartments at the

      end of their twelve-hour shifts. While at work, employees were not referred to

      by their given names; instead, their job titles served as names—Paz was known

      as “hibachi,” Pop was known as “the cutter,” and Flores was known as “the

      dishwasher.” Tr. at 290, 293, 418, 447-48.


[5]   After work on December 24, 2014, Paz and Pop bought beer from a local liquor

      store and returned to their apartment to drink. The men drank until around

      2:30 a.m. At that time, Paz, who owned a silver Ford Expedition, drove the

      two men, first, to a gas station to pick up more beer and, then, to a party at the

      Brampton apartment. Upon arriving, Pop saw four fellow employees; Pop did

      not know the name of one of the men, who was later identified as Flores.

      During the evening, Flores asked Pop if he was part of a gang. When Pop said

      no, Flores began to move his fingers, showing Pop how “they greet as a gang.”

      Id. at 372. Upon seeing Flores’s fingers, Paz interrupted, saying, “I know what

      he means,” and started to greet Flores by moving his fingers just as Flores had

      done. Id. Paz and Flores began to talk, and Paz told Flores that he was part of

      Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017   Page 3 of 18
      a gang, had killed people before, and was a “Coronado,” or king, in El

      Salvador. Id. at 373. Flores said that he was also “part of a gang. I have my

      friends in Chicago.” Id. at 373-74. The conversation continued, and Paz

      became angry when Flores stood right in front of him and said that he too was

      the king, or “Coronado,” of his gang. Id. at 374-75. A fight began, but Pop

      intervened, and things calmed down. Paz and Flores continued drinking, and

      later, Flores asked Paz to take him to Chicago.


[6]   Before driving to Chicago, Paz, Pop, and Flores returned to the Emerald Pines

      apartment, intending to drop off Pop. Upon reaching the apartment, however,

      Flores asked for a beer, and all three men went into the living room of the

      apartment and began drinking beer together. Inside, Flores and Paz, again,

      began talking about gangs. This led to a heated argument between Paz and

      Flores about who was toughest and most powerful. Pop again intervened, but

      his pleas for Paz and Flores to calm down went unheeded. By this time, Pop

      was feeling sick from the alcohol, and he went into the bathroom, where he

      stayed for three or four minutes. When Pop returned to the living room, he

      found Paz with one hand around Flores’s neck and the other holding a knife to

      Flores’s chest. Pop saw Paz stab Flores multiple times in the chest, and when

      Flores fell to his knees, Paz stabbed Flores in the face. Flores then slumped to

      the floor and did not move. Flores died from the stab wounds, some of which

      had punctured his heart and lungs. Paz waited for Flores to stop bleeding and

      then wrapped his body in one of Pop’s blankets and loaded Flores’s body into

      the Expedition.


      Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017   Page 4 of 18
[7]   After dumping Flores’s body along U.S. Highway 52 in Lafayette, Paz returned

      to the Emerald Pines apartment. Pop saw Paz grab his clothes by the armful

      and remove his television from the apartment. When Pop learned that Paz was

      going to Indianapolis, where his sister lived, Pop assumed that Paz had loaded

      his belongings into the Expedition. Pop went to sleep, and by the time he

      awoke a few hours later, Paz was gone. Pop went to work on the morning of

      December 25, 2014, but left Teppanyaki early, around 4:00 p.m., and returned

      to the Emerald Pines apartment to clean Flores’s blood from the living room

      floor. Pop had not mentioned the murder to any of his coworkers. Pop packed

      his belongings, and he moved from Indiana that evening and went to work at a

      restaurant in Ohio. Police, following the leads in the case, later tracked Pop to

      Ohio and returned him to Indiana. Tr. at 282-84, 410-11. Pop testified to the

      above facts at trial.


[8]   On the morning of December 25, 2014, Flores’s body was discovered on the

      side of the road by a motorist, who called the Lafayette Police Department

      (“LPD”). On Flores’s body, police found a bus ticket, but nothing to suggest

      his identity. When Flores’s body was examined, it was discovered that, in

      addition to the stab wounds, he had suffered multiple blunt force traumas and

      cuts to his fingers and hands, plus he had a blood alcohol content of .38. In the

      absence of Flores’s identification, police used the bus ticket and a surveillance

      video, showing Flores’s initial ride from the bus station in Teppanyaki’s white

      van, as a lead. From that evidence, police discovered that Teppanyaki owned

      the white van, and that the victim had been an employee of Teppanyaki.


      Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017   Page 5 of 18
[9]    Following that lead, the police went to Teppanyaki on December 27, 2014 to

       pursue leads concerning Flores’s identity and whereabouts prior to the murder.

       Paz had returned to Lafayette and was working at Teppanyaki that day.

       Initially, the officers spoke with Rich, the manager of Teppanyaki. Rich,

       knowing that Paz had been at the restaurant for a while, and suspecting that he

       knew most of Spanish-speaking employees, introduced Paz to the officers as

       “hibachi”; the only name by which Rich knew Paz. Tr. at 162. Because Paz

       spoke Spanish, and the officers were not fluent in Spanish, they called in

       Nirvana Grant (“Grant”), an LPD dispatcher who was fluent in Spanish and

       was frequently called upon to interpret for the LPD.


[10]   Once Grant arrived at Teppanyaki, the officers interviewed Paz. LPD

       Detective Daniel Long (“Detective Long”), testified that Paz was not a suspect

       during that interview; instead, the goal of the interview was to determine the

       decedent’s identity. Id. at 163-64. At one point in the Teppanyaki interview,

       Detective Long started to record the interview on an “electronic device.” Id. at

       163. The recorded portion of the interview was introduced at trial as State’s

       Exhibit 32, and a transcript of that recorded language, labeled, “State’s Exhibit

       132,” was published to the jury “for the purposes of assisting [the members]

       while they listened to the audio.”5 Id. at 179. The police showed Paz a

       photograph of Flores and, with the assistance of Grant’s translation, asked Paz




       5
         The jury understood that State’s Exhibit 132 could only “be offered for demonstrative purposes to assist the
       jury” because, as the trial court noted, “the best evidence is what you hear.” Tr. at 179.

       Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017              Page 6 of 18
       where Flores lived. Paz responded that Flores did not live in Paz’s apartment.

       He also stated that he knew the man by face but did not know his name or

       where he was living. When asked whether Flores spoke English, Paz said that

       Flores had just been at Teppanyaki for two or three days, and Paz had not

       talked to him. Paz initially stated that, on the night of December 24, 2014, he

       was in his Emerald Pines apartment drinking with Pop. When asked if Flores

       had ever been to Paz’s apartment, Paz stated that Flores had also been in his

       apartment drinking on the night of December 24, 2014. Paz’s version of events

       “changed several times and quickly.” Id. at 166. LPD Detective Mark Pinkard

       (“Detective Pinkard”), who was leading the interview, then asked if Paz would

       be willing to speak with them at the police station. Detective Pinkard reiterated

       that Paz was not under arrest, and Paz agreed to go with Detective Pinkard to

       the station. Both parties agree that, sometime after Paz arrived at the police

       station, he asserted his right to remain silent and requested an attorney.

       Appellant’s Br. at 16; Appellee’s Br. at 8.


[11]   A separate but simultaneous investigation led other LPD officers to the

       Brampton apartment and the Emerald Pines apartment, where officers waited

       for search warrants. A search outside the Emerald Pines apartment revealed

       blood on the concrete leading to the apartment door. More blood was

       discovered on the front door of the apartment, which, when tested, contained a

       mixture of Flores’s and Paz’s DNA. In the dumpster behind the Emerald Pines

       apartment, police found a bloody pair of jeans, a shirt, broken kitchen shears, a

       piece of carpet, and a bleach bottle. The blood on the jeans contained Flores’s


       Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017   Page 7 of 18
       DNA. Additionally, after police obtained Paz’s shoes, pursuant to a search

       warrant, blood found inside and outside of the shoes was determined to contain

       a mixture of DNA from Flores and Paz. Tr. at 321. Flores’s DNA was also

       found in blood located in Paz’s Expedition.


[12]   On January 5, 2015, the State charged Paz with obstruction of justice, a Level 6

       felony, and murder. A three-day jury trial commenced on February 2, 2016,

       and Pop was the key witness for the State, testifying that he had seen Paz kill

       Flores. Paz, however, testified on his own behalf, claiming that Pop was the

       one who had killed Flores. Following trial, the jury convicted Paz of both

       counts. Paz was sentenced to a term of forty-five years for the murder

       conviction and a concurrent term of one year for the obstruction of justice

       conviction, for an aggregate sentence of forty-five years in the Indiana

       Department of Correction. Paz now appeals his murder conviction.


                                      Discussion and Decision

                                         I.      Pre-Arrest Silence
[13]   Paz argues on appeal that “the State impermissibly used evidence of his right

       against self-incrimination guaranteed by the Fifth Amendment to the United

       States Constitution” and his right to counsel as substantive evidence of his guilt.

       Appellant’s Br. at 18 (emphasis added). In this case, prior to trial, the trial court

       granted Paz’s request for a motion in limine to exclude from trial any evidence

       pertaining to Paz’s pre-arrest silence. Tr. at 5-8. During trial, Paz objected,

       twice, to the prosecutor’s questions regarding his interviews with police—once


       Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017   Page 8 of 18
       during the direct examination of Detective Pinkard, and a second time as

       impeachment of Paz’s own testimony at trial. The trial court, effectively,

       sustained both of Paz’s objections.6 On appeal, Paz asserts that our court must

       decide whether Paz was denied the right to a fair trial when the prosecutor

       admitted evidence about his pre-arrest silence at trial. Appellant’s Br. at 18

       (citing to standard of review for admission of evidence). We reject Paz’s

       suggestion that the instant case pertains to improperly admitted evidence,

       however, as no evidence was admitted about which Paz can complain. Instead,

       because Paz’s challenge is, more precisely, directed at the prosecutor’s

       questions that he claims referenced his pre-arrest silence, we address Paz’s

       claim as one of prosecutorial misconduct. Id. at 20.


[14]   “In reviewing a claim of prosecutorial misconduct properly raised in the trial

       court, we determine (1) whether misconduct occurred, and if so, (2) ‘whether

       the misconduct, under all of the circumstances, placed the defendant in a

       position of grave peril to which he or she would not have been subjected.’”

       Ryan v. State, 9 N.E.3d 663, 667 (Ind. 2014) (quoting Cooper v. State, 854 N.E.2d
831, 835 (Ind. 2006)). When an improper argument is alleged to have been

       made, the proper procedure is to request the trial court to admonish the jury.

       Cooper, 854 N.E.2d at 835. If the objecting party is not satisfied with the

       admonishment, then he or she should move for mistrial. Id. However, failure




       6
         In one instance, the trial court sustained Paz’s objection. In the other instance, the trial court did not make
       a specific ruling; instead the court required the State to rephrase its question, which resolved Paz’s objection.

       Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017                 Page 9 of 18
       to comply waives the prosecutorial misconduct claim. Delarosa v. State, 938
N.E.2d 690, 696 (Ind. 2010).


[15]   Here, Paz concedes that he did not request an admonishment or move for a

       mistrial. Appellant’s Br. at 20. “Our standard of review is different where a

       claim of prosecutorial misconduct has been procedurally defaulted for failure to

       properly raise the claim in the trial court, that is, waived for failure to preserve the

       claim of error.” Ryan, 9 N.E.3d at 667. The defendant must establish not only

       the grounds for prosecutorial misconduct but must also establish that the

       prosecutorial misconduct constituted fundamental error. Id. at 667-68.

       “Fundamental error is an extremely narrow exception to the waiver rule where

       the defendant faces the heavy burden of showing that the alleged errors are so

       prejudicial to the defendant’s rights as to ‘make a fair trial impossible.’” Id. at

       668 (quoting Benson v. State, 762 N.E.2d 748, 756 (Ind. 2002)).


[16]   To avoid waiver, Paz contends that the prosecutor committed fundamental

       error twice during trial. Paz claims that the first instance of fundamental error

       arose while the State was conducting its direct examination of Detective

       Pinkard and exploring the circumstances surrounding Paz being moved from

       his December 27, 2014 interview at Teppanyaki to the police station. Detective

       Pinkard testified that, as part of the process to identify the murder victim, the

       LPD had gone to Teppanyaki and had spoken with the manager, who

       introduced the officers to Paz. At that time, Paz was not a suspect. Detective

       Pinkard began the Teppanyaki interview by engaging in small talk, to put Paz

       at ease. Later, when the interview was being recorded by Detective Long,

       Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017   Page 10 of 18
       Detective Pinkard showed Paz a photograph of Flores and inquired about

       Flores’s identity and his whereabouts on the night before the murder. The jury

       heard the audio containing Paz’s inconsistent answers and also heard Paz agree

       to continue the interview at the police station.


[17]   The State then elicited testimony from Detective Pinkard, who said that he and

       Paz engaged in “chit chat” on the way to the police station. Tr. at 295.

       Detective Pinkard made clear that Paz, who sat in the front passenger seat,

       knew he was not under arrest. Id. Detective Pinkard also stated that he and

       Paz continued “chatting” after they arrived at the station. Id. at 296. As

       follow-up, the State asked the detective, “What kind of topics did you talk

       about?” Id. It was at that point that defense counsel objected to “the

       conversations they had at headquarters based on the motion in limine.” Id.

       Outside the presence of the jury, defense counsel suggested that Paz would be

       prejudiced by this line of questioning, which would suggest to the jury that Paz

       exercised his right to remain silent. The State responded that evidence of the

       conversation between Detective Pinkard and Paz was necessary to demonstrate

       a comfort level that the police provided Paz, since the State anticipated that Paz

       might use “claimed fear of police” as part of his defense. Id. at 297. The trial

       court disagreed with the State and sustained Paz’s objection. Id. The judge and

       counsel returned to the courtroom, and when questioning continued, the State

       did not ask Paz about the conversation at the police station. Id. at 298.


[18]   The question posed by the prosecutor did not constitute fundamental error.

       Detective Pinkard testified that he and Paz chatted both on the way to the

       Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017   Page 11 of 18
       police station and after they arrived at the station. Referring to the conversation

       at the station, the State asked, “What kind of topics did you talk about?” Id. at

       296. Paz immediately objected. Paz’s suggestion that the initial question

       would lead the jury to infer that Paz exercised his right to remain silent was

       only discussed outside the presence of the jury. The trial court sustained Paz’s

       objection. The State’s question did not mention or suggest that Paz ever

       exercised his right to remain silent. The jury heard no evidence that could have

       suggested that Paz was “lawyering up.” Appellant’s Br. at 14. We find no error,

       and certainly not fundamental error, in this encounter.


[19]   The second instance about which Paz contends the prosecutor committed

       fundamental error arose during the State’s cross-examination of Paz. At trial,

       Paz testified in his own defense and claimed that Pop was the one who stabbed

       and killed Flores. During cross-examination, the State asked Paz, “You never

       told police the story that you told today, correct?” Tr. at 469. Paz objected on

       the basis that the question was a violation of the motion in limine. The judge

       and counsel, again outside the presence of the jury, discussed Paz’s objection.

       Defense counsel pointed out that Paz had admitted on direct examination that

       he had spoken with the police. Both parties agreed that Paz asserted his right to

       remain silent after he arrived at the police station; however, the jury was not

       explicitly informed of that fact. Therefore, Paz argued that a question inquiring

       about his interview on the night of December 27 would be prejudicial when he,

       in fact, exercised his right to remain silent. The prosecutor claimed that it was

       “absolutely clear” that the State was asking about the conversation Paz had


       Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017   Page 12 of 18
       with Detective Pinkard at Teppanyaki. Id. at 470. The judge disagreed with

       the State’s assertion and instructed the prosecutor to clarify that her question

       was limited to the conversation at Teppanyaki. Id. at 471. Paz did not object to

       the trial court’s resolution of this issue. Returning to open court, the State

       asked Paz, “When talking to the police at Tep[pan]yaki, you never told them

       anything about the story that you told today, correct”? Id. at 471-72. Without

       objection, Paz responded, “Correct.” Id. at 472. Here, Paz has failed to

       establish that the State’s two questions during trial constituted prosecutorial

       misconduct. Accordingly, the instances about which Paz complains could not

       have constituted fundamental error.


                                        II. Translator Certification
[20]   Paz next contends that the trial court committed fundamental error when

       Grant, a non-certified interpreter, translated Paz’s statements, and those

       statements were introduced as evidence at trial. In September 2008, our

       Supreme Court adopted an Interpreter Code of Conduct to ensure that the

       communication barriers be removed for those who are partially or completely

       excluded from full participation in court proceedings due to limited English

       proficiency. Ind. Interpreter Conduct Rule I. This Code required that an

       interpreter be appointed in criminal cases when language issues could

       negatively impact the defendant’s ability to effectively participate in his own

       defense. Interpreter Cond. R. IV. Our Supreme Court explained, “The Code

       sets forth the minimum standard of conduct the Indiana Supreme Court expects

       from any interpreter providing services for Indiana courts, but it is not intended

       Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017   Page 13 of 18
       to be a vehicle for complaints about interpreting errors made by interpreters

       during the course of a proceeding, unless there is an allegation of gross

       incompetence or knowing misinterpretation or misrepresentation.” Interpreter

       Cond. R. I.


[21]   Paz argues that, because the statements he made at Teppanyaki were crucial to

       the State’s case in chief, he was deprived of a fair trial when those statements

       were not translated by a certified translator. Paz recognizes that Grant spent

       ten years in Ecuador learning Spanish, had worked for the LPD for twenty-one

       years as a dispatcher and interpreter, and had some formal language training

       while in the military. Appellant’s Br. at 23. Even so, Paz states that Grant’s first

       language was English, she was not a certified interpreter in Indiana, and her

       employment with LPD created a conflict of interest. As such, Paz contends

       that Grant should not have been permitted to testify as an expert Spanish

       interpreter and that it was improper and prejudicial for the State to introduce

       State’s Exhibit 32 and request publication of State’s Exhibit 132—the recording

       of Paz’s Teppanyaki interview and the transcript of that interview, respectively.


[22]   In Arrieta v. State, 878 N.E.2d 1238, 1242 (Ind. 2008), our Supreme Court

       explained, “Interpreters serve two crucial roles in criminal proceedings. First,

       defense interpreters benefit the non-English-speaking defendant by

       simultaneously translating the English proceedings and assisting with attorney-

       client communications. Second, proceedings interpreters serve the court by

       translating the speech of participants at various junctures.” Paz argues that

       Grant, as an interpreter, fell into the latter category. Here, we need not

       Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017   Page 14 of 18
       determine what category, if any, Grant was part of because Paz has waived this

       issue for appeal.


[23]   Paz concedes that he made no formal objection at trial to: (1) Grant’s lack of

       certification and training; (2) Grant’s testimony; or (3) the admission of State’s

       Exhibit 32 and the publication of State’s Exhibit 132. Appellant’s Br. at 27.

       Failure to make a contemporaneous objection to the admission of evidence at

       trial generally results in waiver of the error on appeal. Weedman v. State, 21
N.E.3d 873, 881 (Ind. Ct. App. 2014), trans. denied. However, a claim that has

       been waived by a defendant’s failure to raise a contemporaneous objection can

       be reviewed on appeal if the reviewing court determines there was fundamental

       error. Id. To avoid waiver, Paz contends that the admission of Paz’s

       interpreted statements constituted fundamental error. Fundamental error is a

       blatant violation of basic principles and is so prejudicial as to make a fair trial

       impossible. Nur v. State, 869 N.E.2d 472, 480 (Ind. Ct. App. 2007) (citing Davis

       v. State, 835 N.E.2d 1102, 1107 (Ind. Ct. App. 2005) (noting that defendant’s

       failure to object at trial results in waiver, unless error is fundamental)). The

       State responds that Paz cannot show that he was denied due process or that a

       fair trial was impossible. We agree with the State.


[24]   At trial, Paz was provided the services of interpreters Anna Maria

       Grandlienarda (“Grandlienarda”), Carmen Lucas (“Lucas”), Varinia Barreto

       (“Barreto”), and Noemi Lugo (“Lugo”). Tr. at 1-3, 328-29. Grandlienarda was

       an Indiana certified interpreter with a master’s degree in Spanish. Id. at 1-2.

       Lucas and Barreto each had previously served as an interpreter in the

       Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017   Page 15 of 18
       Tippecanoe County courtrooms, and they were “both seeking to be certified.”

       Id. at 3. Lugo’s native language was Spanish, and she had studied English in

       Mexico. Id. at 328. Lugo had interpreted for the trial court many times since

       1994. Id. Defense counsel stated he was satisfied with the trial court’s

       interpreters and had no objections. Id. at 4. Paz makes no allegation that there

       was defective translation at trial or that Grant improperly translated the

       Teppanyaki interview. Furthermore, through cross examination, defense

       counsel made clear to the jury the limitations of Grant’s qualifications: (1) she

       only had language training in the military; (2) she was not a certified

       interpreter; (3) during the interview, Paz made statements “that were not stated

       correctly back to the police officer at that point”; (4) she was an employee of

       LPD; and (4) Spanish speakers have different colloquialisms, and Grant

       predominantly worked with people from Mexico and not Central America,

       where Paz was from. Id. at 186-88. This cross-examination of Grant allowed

       the jury to determine the appropriate weight to give to Paz’s statements in the

       Teppanyaki interview.


[25]   More importantly, the statements Paz made during the Teppanyaki interview

       were only a small portion of the evidence the jury used to convict Paz. Paz and

       Pop each claimed that the other committed the murder. Pop stated that he and

       Paz had been drinking on the night of December 24, 2014 and that, later, they

       went to a party at the Brampton apartment. While at the party, Paz and Flores

       began fighting over the topic of gangs. The fight between Paz and Flores

       erupted again when Paz, Pop, and Flores returned to the Eagle Pines


       Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017   Page 16 of 18
       apartment. Pop left the room to use the bathroom, and when he returned, he

       saw Paz with one hand around Flores’s neck and the other hand holding a

       knife, which Paz used to repeatedly stab Flores in the chest. Id. at 388. Pop

       had previously seen that Paz kept a knife under his pillow. Id. at 392. The

       blood on the door of the Eagle Pines apartment contained a mixture of the

       DNA of Paz and Flores. Id. at 320-21. The blood found on the inside and

       outside of both of Paz’s shoes contained a mixture of the DNA from both Paz

       and Flores. Id. at 321. The blood from the rear passenger area of Paz’s

       Expedition was found to contain Flores’s DNA. Id. Pop testified that he saw

       Paz roll Flores’s body up in Pop’s blanket and drag the blanket out the door.

       Id. at 399. Pop stayed at the apartment when Paz drove away to dispose of the

       body. When Paz returned, he gathered together all of his clothing and his

       television and placed them in the Expedition. Id. at 402. When Pop awoke the

       next morning, Paz was gone. Id. at 404.


[26]   Paz testified that he was not associated with any gangs in El Salvador or the

       United States. Id. at 444. Paz had worked at Teppanyaki since 2012, and he

       lived in the living room of the Eagle Pines apartment, which he shared with

       Pop. Paz had known Pop for nine months, and Pop worked for Teppanyaki as

       the cutter of meats and vegetables. Id. Paz testified that Pop had a box of

       knives, the kind one would use at a table, plus “one more knife.” Id. at 447.

       Paz stated that he knew Flores only by sight, but knew that Flores was the

       dishwasher for Teppanyaki. Id. at 447-48. In contrast to Pop’s testimony, Paz

       maintained that Pop and Flores argued at the party and, suddenly, started

       Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017   Page 17 of 18
       punching each other. Id. at 451. Paz said that they stayed at the party for about

       an hour more, and then Paz, Pop, and Flores went to the Emerald Pines

       apartment. Paz described that Pop and Flores got into a couple of fights, and at

       one point, Flores fell on top of Paz, causing Paz to hit his head. Paz testified

       that Pop stabbed Flores while Flores was still on top of Paz, and Paz was a bit

       dazed. Paz stated that Pop dragged Flores’s body out of the apartment,

       wrapped in a blanket, and that Pop forced Paz, at gun point, to drive the

       Expedition to help Pop dispose of the body. Paz stated that he did not go to

       work the next day, but instead, went to Indianapolis to stay with his sister. Paz

       returned to Lafayette on December 26. Paz told police that Flores had

       informed Teppanyaki that “he was quitting work.” Id. at 469. The State

       questioned how Paz could know this if, as he claimed, Paz did not know

       Flores. Id. at 468-69.


[27]   The jury heard the direct examination and the extensive cross-examination of

       both of Paz and Pop. Paz and Pop each presented credible versions of events

       from which the jury could have entered a conviction for either man. The jury

       believed Pop and convicted Paz. The introduction of Paz’s Teppanyaki

       statements, as translated by Grant, did not constitute fundamental error.


[28]   Affirmed.


[29]   Robb, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A05-1603-CR-697 | March 27, 2017   Page 18 of 18